 1

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
10                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13   CADENCE DESIGN SYSTEMS, INC., a         Case No. 4:17-cv-04732-PJH
     Delaware Corporation,
14
                                             PROPOSED ORDER GRANTING IN PART
                         Plaintiff,          PLAINTIFF CADENCE DESIGN
15
                                             SYSTEMS, INC.’S ADMINISTRATIVE
16                v.                         MOTION TO FILE UNDER SEAL

17   POUNCE CONSULTING, INC.,
     a California Corporation, and POUNCE    Judge:       Hon. Phyllis J. Hamilton
18   CONSULTING, S.A. de C.V., a Mexican
19   Sociedad Anónima de Capital Variable.

20                       Defendants.

21

22

23

24

25

26
27

28

                PROPOSED ORDER GRANTING ADMINISTRATIVE MOTION TO
                          FILE UNDER SEAL - 4:17-cv-04732-PJH
 1          Having read and considered Cadence Design Systems, Inc.’s Administrative Motion to File
 2   Under Seal certain portions of Cadence’s Renewed Motion for Default Judgment against
 3   Defendant Pounce Consulting, S.A. de C.V. (“Pounce SA”) and the supporting documents listed
 4   below, the Court finds that the motion should be granted.
 5          It is hereby ORDERED that the following portions of Cadence’s Motion for Default
 6   Judgment and the following declarations and exhibits submitted in support thereof shall be filed
 7   under seal: WITH THE EXCEPTION OF THOSE PORTIONS STRICKEN
      BY THE COURT:
 8

 9                     Document                                  Portions Sought to be Sealed
10    Exhibit A to the Ruttenberg Declaration         Entire document
11    Exhibit F to the Ruttenberg Declaration         Entire document
12    Exhibit G to the Ruttenberg Declaration         Entire document
13    Exhibit H to the Ruttenberg Declaration         Entire document
14    Exhibit I to the Ruttenberg Declaration         Entire document
15    Exhibit J to the Ruttenberg Declaration         Entire document
16    Exhibit K to the Ruttenberg Declaration         Entire document
17    Exhibit L to the Ruttenberg Declaration         Entire document
18    Exhibit M to the Ruttenberg Declaration         Entire document
19    Exhibit N to the Ruttenberg Declaration         Entire document
20
      Exhibit O to the Ruttenberg Declaration         Entire document
21
      Exhibit P to the Ruttenberg Declaration         Entire document
22
      Exhibit Q to the Ruttenberg Declaration         Entire document
23
      Exhibit R to the Ruttenberg Declaration         Entire document
24
      Exhibit S to the Ruttenberg Declaration         Entire document
25
      Exhibit T to the Ruttenberg Declaration         Entire document
26
      Exhibit U to the Ruttenberg Declaration         Entire document DENIED
27

28

                 PROPOSED ORDER GRANTING ADMINISTRATIVE MOTION TO
                           FILE UNDER SEAL - 4:17-cv-04732-PJH
 1
                        Document                          Portions Sought to be Sealed
 2
      Exhibit V to the Ruttenberg Declaration      Entire document
 3
      Exhibit W to the Ruttenberg Declaration      Entire document
 4
      Exhibit X to the Ruttenberg Declaration      Entire document
 5
      Exhibit Y to the Ruttenberg Declaration      Entire document
 6
      Exhibit Z to the Ruttenberg Declaration      Entire document
 7
      Cadence’s Memorandum of Points and 1:8, 4:7-8, 4:13-27, 11:11-12:3, 12:19, 17:14-
 8
      Authorities in Support of Its Motion for 16, 17:26-28, 21:20, 21:26-27
 9
      Default Judgment                              AS MODIFIED BY THE COURT
10
      Exhibit 1 to the Blum Declaration (Blum Entire document
11
      Damages Report)
12
      Choudhary Declaration                        Screenshots of Exhibits V through Z contained
13
                                                   in paragraphs 18-20, 23, 24, 27, 28, 32-34, 38
14

15
     IT IS SO ORDERED.
16

17

18   Dated:   January 7, 2019
19

20                                              By ____________________________
                                                   Hon. Phyllis J. Hamilton
21                                                 United States District Judge
                                                   Sallie Kim
22                                                 U.S. Magistrate Judge
23

24

25

26
27

28

                 PROPOSED ORDER GRANTING ADMINISTRATIVE MOTION TO
                           FILE UNDER SEAL - 4:17-cv-04732-PJH
